 
TERMINATION OF ADVISORY AGREEMENT
 
This TERMINATION OF ADVISORY AGREEMENT (“Agreement”) is entered into this 30th
day of April, 2012, by and between NTS MORTGAGE INCOME FUND, a Delaware
corporation (the “Fund”) and NTS ADVISORY CORPORATION, a Delaware corporation
(the “Advisor”), under the following circumstances:
 
RECITALS:
 
A.           On or about March 31, 1989, the Fund and the Advisor entered into
an Advisory Agreement (the “Advisory Agreement”) pursuant to which the Fund
appointed the Advisor to act as its investment and management advisor on the
terms and conditions set forth therein.
 
B.           The Fund has determined to liquidate and dissolve pursuant to an
Amended Plan of Dissolution and Complete Liquidation duly adopted by the
directors and stockholders of the Fund (the “Plan”).
 
C.           In connection with the Plan, the Fund desires to terminate the
Advisory Agreement effective as of the date hereof.
 
D.           The Advisor agrees to terminate the Advisory Agreement and is
willing to enter into this Agreement to reflect such termination.
 
NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by all parties, the parties hereto agree as follows:
 
1.   Recitals.  The above recitals are hereby incorporated herein as if fully
re-written.
 
2.   Defined Terms.  All capitalized terms used herein shall have the same
meaning as in the Advisory Agreement unless otherwise defined herein.
 
3.   Termination of Advisory Agreement.  Effective April 30, 2012 (the
“Effective Date”), the Advisory Agreement, as amended, and the appointment of
the Advisor thereunder shall terminate and Advisor shall have no duty to provide
services to the Fund thereafter.  Likewise, from and after the Effective Date,
the Fund shall have no continuing obligation to pay Advisor any compensation,
fees or other amounts under the Advisory Agreement, other than the outstanding
fees and expense reimbursement obligations noted on Schedule 1, attached hereto.
 
4.   Termination of Bank Accounts; Actions Upon Termination.
 
(a)  If Advisor has established any bank accounts in the name of the Fund, it
shall terminate said accounts and remit all amounts maintained in such accounts
to the Fund.
 
(b)  The Advisor shall take all actions required under paragraph 13 of the
Advisory Agreement including: (i) paying over to the Fund all moneys collected
and held for the account of the Fund after deducting any accrued compensation
and expense reimbursements to which it is
 


 
 
 


entitled; (ii) delivering to the Fund a full accounting as required by paragraph
13(b) of the Advisory Agreement; and (iii) delivering to the Fund all property
and documents of the Fund then in the custody of the Advisor.
 
5.   Release.  Subject to performance of any obligations set forth herein and
except that the provisions of paragraph 18 of the Advisory Agreement shall
survive termination hereof , Advisor and the Fund hereby acknowledge the full
and complete satisfaction of each party’s obligation to the other under the
Advisory Agreement and do hereby release such party, its directors, officers,
employees, agents, successors and assigns from any actions, suits, claims,
demands, debts, accounts, contracts, and causes of action, costs, and expenses,
at law or in equity, arising under the Advisory Agreement.
 
6.   Entire Agreement.  This Agreement contains all the terms, covenants,
conditions and agreements between the Fund and the Advisor relating to the
termination of the Advisory Agreement and other matters provided for in this
Agreement.  No prior or other agreement or understanding pertaining to such
matters shall be valid or of any force and effect.
 
7.   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and all such counterparts together shall
constitute one and the same Agreement.
 
8.   Consent to Termination.  The Advisor, the Fund and NTS Guaranty Corporation
hereby expressly consent to termination of the Advisory Agreement.
 


 
[REMAINDER OF PAGE BLANK—SIGNATURES APPEAR ON NEXT PAGE]
 


 

 
 


 


 
2
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
FUND:
     
NTS MORTGAGE INCOME FUND, a
Delaware corporation
         
By:
  /s/ Brian F. Lavin  
Name:
  Brian F. Lavin  
Title:
  President      
ADVISOR:
     
NTS ADVISORY CORPORATION, a
Delaware corporation
         
By:
  /s/ Gregory A. Wells  
Name:
  Gregory A. Wells  
Title:
  Executive Vice President        



JOINDER
 
NTS Guaranty Corporation hereby joins in the execution of this Agreement for the
purpose of consenting to the termination of the Advisory Agreement.
 

 
NTS GUARANTY CORPORATION
         
By:
  /s/ Gregory A. Wells  
Name:
  Gregory A. Wells  
Title:
  Executive Vice President    





3
 